UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6740


EDWIN REEVES HAZEL, III,

                Plaintiff - Appellant,

          v.

C. MCELVOGUE, Captain,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:10-cv-00524-RMG)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Reeves Hazel, III, Appellant Pro Se. Eugene P. Corrigan,
III, Harry V. Ragsdale, CORRIGAN & CHANDLER, LLC, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin Reeves Hazel, III, appeals the district court’s

judgment       adopting      the       magistrate     judge’s      report     and

recommendation granting summary judgment to Appellee Captain C.

McElvogue,     and     dismissing      Hazel’s   42   U.S.C.     § 1983     (2006)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.     Hazel v. McElvogue, No. 8:10-cv-00524-RMG (D.S.C. Apr.

25,   2011).      We    grant   McElvogue’s      motion   to     strike    certain

affidavits     from    the   docket.      We   dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                          2